        Case 6:19-mj-00036-JDP Document 14 Filed 08/18/20 Page 1 of 3

1    Jonathan Deemer
     Legal Intern
2    NATIONAL PARK SERVICE
3    Legal Office
     P.O. Box 517
4    Yosemite, California 95389                      `
     Telephone: (209) 372-0240
5

6
                                    UNITED STATES DISTRICT COURT
7
                                    EASTERN DISTRICT OF CALIFORNIA
8

9
     UNITED STATES OF AMERICA,                        DOCKET NO. 6:19-mj-00036-JDP
10
                       Plaintiff,
11
            v.                                        MOTION TO WITHDRAW AFFIDAVIT
12                                                    OF ALLEGED PROBATION
     DUANE CHARLES VON EITZEN,                        VIOLATION(S); AND [PROPOSED]
13                                                    ORDER THEREON
                       Defendant.
14

15

16

17          Defendant, Duane VON EITZEN, was charged with 4 counts: driving while his privilege
18   was suspended for a previous DUI incident in violation of Title 36 Code of Federal Regulations
19   §4.2(b); California Vehicle Code §14601.2(a), driving an unregistered vehicle in violation of Title
20   36 Code of Federal Regulations §4.2(b); California Vehicle Code §4000(a)(1), driving without
21   proof in insurance in violation of Title 36 Code of Federal Regulations §4.2(b); California
22   Vehicle Code §16028(a), violating a closure in violation of Title 36 Code of Federal Regulations
23   §1.5(f), and possessing an open container of alcohol in a motor vehicle in violation of 36 Code of
24   Federal Regulations §4.14(b). VON EITZEN pleaded guilty to Counts 1 and 4 on July 9, 2019,
25   and was sentenced to 12 months of unsupervised probation with the conditions he pay a $250 fine
26   by May 9, 2020, complete 60 hours of community service by May 9, 2020, and attend 100
27   sessions of Alcoholics Anonymous by May 9, 2020, obtain a driver’s license, obey all laws,
28
                                                     1
        Case 6:19-mj-00036-JDP Document 14 Filed 08/18/20 Page 2 of 3

1    reports all new violations of law to the Court, and appear personally for a probation review

2    hearing on June 9, 2020, later rescheduled to June 8, 2020.

3           On June 16, 2020 the Government filed an Affidavit of Alleged Probation Violation,

4    alleging VON EITZEN had failed to pay the $250
                                                 ` fine as ordered, failed to attend Alcoholics
5    Anonymous meetings as ordered, failed to complete 60 hours of community service as ordered,

6    and failed to obtain a driver’s license as ordered. A review hearing was held on July 9, 2020, at

7    10:00 A.M., where the Defense requested, and the Court granted, a second review hearing for

8    August 12, 2020 so that it could provide proof of completion of the terms of probation. At the

9    August 12, 2020 review hearing the Court extended the Defendant’s probation to January 12,

10   2021 and set another review hearing for December 15, 2020. At present, the Defendant has paid

11   the $250 fine in full, substantially completed his Alcoholics Anonymous requirement, completed

12   30 of the required 60 hours of community service, and cannot obtain a driver’s license due to

13   medical ineligibility. Due to the ongoing coronavirus pandemic, the Government has agreed to

14   impose an additional fine of $300 ($10 per hour) in lieu of the remaining 30 hours of the

15   Defendant’s community service, and is currently waiting for medical proof of the Defendant’s

16   ineligibility to obtain a driver’s license. The Government reserves the right to re-file an Affidavit

17   of Alleged Probation Violation should the Defendant fail to pay the additional $300 in lieu of 30

18   hours of community service or fail to provide medical proof of his ineligibility to obtain a driver’s

19   license.

20
21   Dated: August 13, 2020                                By: /s/ Jonathan Deemer
                                                           Jonathan Deemer
22                                                         Legal Intern
23                                                         Yosemite National Park, CA

24

25

26
27

28
                                                       2
       Case 6:19-mj-00036-JDP Document 14 Filed 08/18/20 Page 3 of 3

1    THE COURT ORDERS AT THE GOVERNMENT’S REQUEST:
2             Upon application of the United States, good cause having been shown therefor, IT IS
3    HEREBY ORDERED that the Affidavit of Alleged Probation Violation in the above-referenced
4    matter, United States v. Von Eitzen, 6:19-mj-00036-JDP,
                                                    `        be withdrawn.

5
     IT IS SO ORDERED.
6

7
     Dated:      August 18, 2020
8                                                        UNITED STATES MAGISTRATE JUDGE
9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
